ON MOTION FOR REHEARING.
KRUEGER, Judge.
On a former day of this term of court, we affirmed the judgment of the trial court for two reasons. First, because there was no statement of the facts in the record, and Second, because the bills of exceptions were not filed within the time prescribed by law.
Appellant has now caused to be forwarded to this Court a statement of the facts accompanied by an affidavit of the clerk of the District Court to the effect that the statement of facts was actually filed by him within due time which he asserts he forwarded together with the transcript to this Court. The transcript was received, but the statement of facts was not. Just why it was not also received remains a mystery. However, we have *343reviewed and considered the same, and are of the opinion that the evidence is sufficient to sustain the conviction.
There are seven bills of exceptions in the record which cannot be considered by us since the same were not filed within the time prescribed- by law. Appellant undertakes to relieve himself of negligence in failing to file the bills in due time by the affidavits of his attorneys and the clerk of the District Court which are attached to his motion for rehearing.
The affidavits are to the effect that on the 14th day of November, 1946, he forwarded the bills of exceptions to the clerk of the District Court with the request that he, the clerk, present them to the judge for approval and when so approved, to file same. The clerk failed to notify appellant or his attorneys that the judge was not at Gilmer on the 16th day of November as expected. Consequently, the bills were not approved and filed until the judge returned to Gilmer which was some time after the time in which they could be filed under Art. 760, C. C. P. Appellant now contends that he shou’d not be charged with the negligence of the clerk. With this we cannot agree. He made the clerk his agent requesting that he perform certain services for him within a certain time. This the clerk failed to do. Therefore, he is chargeable with the negligence of his agent. See Byrd v. State, 113 Tex. Cr. R. 5, Womack v. State, 139 S. W. (2d) 93, McHenry v. State, 141 Tex. Cr. R. 118, Bailey v. State, 195 S. W. (2d) 361.
No reversible error appearing in the record, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.